                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

WM MOBILE BAY ENVIRONMENTAL )
CENTER, INC.,               )
                            )
   Plaintiff,               )
                            )
v.                          )                CIVIL ACTION NO. 18-0429-KD-MU
                            )
THE CITY OF MOBILE, et al., )
                            )
   Defendants.              )


                                         ORDER

       After due and proper consideration of all portions of this file deemed relevant to

the issues raised, and there having been no objections filed, the Recommendation of

the Magistrate Judge (doc. 42) made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as

the opinion of this Court.

       Accordingly, The City of Mobile’s Motion to Dismiss Counts IV and V of Plaintiff’s

Complaint (Doc. 12) is GRANTED, and that Counts IV and V are DISMISSED, with

prejudice.

       DONE this 20th day of February 2019.



                                          s/ Kristi K. DuBose
                                          KRISTI K. DuBOSE
                                          CHIEF UNITED STATES DISTRICT JUDGE
